DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.  Applicant asserts none of the cited prior art references teaches or suggests wherein the plurality of first emitting units are configured to emit green light, and the plurality of 25second emitting units are configured to emit red light, as recited in amended independent claim 1.	The Examiner respectfully disagrees.  Kusunoki teaches that the green and red subpixels are smaller than the blue subpixel due to a luminosity factor ([0112]).  Kusonoki further teaches that the red and green subpixels can have different sizes, thus the green can be smaller than the red subpixel.  One skilled in the art would understand this advantage since it is known that the human eye is sensitive to green color (See Maeng et al. (US 2017/0285787) at [0100]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0109246, hereinafter “Lee”) in view of Kusunoki et al. (US 2015/0346866, hereinafter “Kusunoki”) and Oh et al. (US 2014/0333555, Regarding claim 1, Lee discloses	A touch display device, comprising (Fig. 17, [0087], touch device has touch window 10 and display panel 20): 	a substrate (Figs. 1 and 2, [0032], substrate 100); 	a plurality of first light emitting units disposed on the substrate ([0094], display 20 is an organic electroluminescence display panel having OLEDs disposed on the substrate, one first OLED pixel is the first light emitting unit and one second OLED pixel is the second light emitting unit forming the plurality of first light emitting units); 	a plurality of second light emitting units disposed on the substrate ([0094], display 20 is an organic electroluminescence display panel having OLEDs disposed on the substrate, one third OLED pixel is the first light emitting unit and one fourth OLED pixel is the second light emitting unit forming the plurality of second light emitting units); 	Lee does not explicitly disclose	the second light emitting units being greater than the plurality of first light emitting units in area;	an insulation layer disposed on the plurality of first light emitting units and the plurality of second light emitting units; and	a plurality of mesh units disposed on the insulation layer, each of the plurality of mesh units having a mesh frame and a mesh opening, and at least one of the plurality of first light emitting units and at least one of the plurality of second light emitting units being disposed in the mesh opening respectively in a direction perpendicular to the substrate,wherein the plurality of first emitting units are configured to emit green light, and the plurality of 25second emitting units are configured to emit red light.	Kusunoki discloses	the second light emitting units being greater than the plurality of first light emitting units in area (Fig. 9B, each of the second light emitting units 33B having a greater area that each of the first light emitting units 33R or G);	an insulation layer disposed on the plurality of first light emitting units and the plurality of second light emitting units (Figs. 1, 9B and 12A, [0142], first light emitting units 33R or G and second light emitting units 33B have an insulating layer 266 disposed thereon); and	a plurality of mesh units disposed on the insulation layer, each of the plurality of mesh units having a mesh frame and a mesh opening, and at least one of the plurality of first light emitting units and at least one of the plurality of second light emitting units being disposed in the mesh opening respectively in a direction perpendicular to the substrate (Figs. 1, 4B, 9B, and 12A, electrodes 23 form mesh units disposed on the insulation layer 266; mesh units have mesh frame 23a and openings 33 with light emitting units 33R/B/G disposed in the mesh opening in a direction perpendicular to the substrate),	wherein the plurality of first emitting units are configured to emit green light, and the plurality of 25second emitting units are configured to emit red light ([0112-0113], Blue subpixel is larger than green or red subpixel, and sub-pixels in the pixel 33 may differ in size therefore red and green can be different sizes from one another).	Therefore, it would have been obvious to one of ordinary skill in the art before the .
	Regarding claim 2, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, wherein the first line portion has a first width (Lee, [0040], line width LA of 0.1µm to 10µm as the first width), and the first width is less than the width of the gap (Oh, [0061], gap 20a has a width of 30µm).
	The motivation is the same as in claim 1.	Regarding claim 4, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, wherein the insulation layer is an encapsulation layer covering the plurality of first light emitting units and the plurality of second light emitting units (Kusunoki, Figs. 1, 7A, and 12, light emitting units 33 having an insulating layer 266 disposed thereon that encapsulates the light emitting units 33).	The motivation is the same as in claim 1.
	Regarding claim 5, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, wherein at least another one of the plurality of mesh frames comprises a third end portion and a fourth end portion opposite to the third end portion, another gap is disposed between the third end portion and the fourth end portion, and the third end portion is electrically disconnected to the fourth end portion (Oh, Fig. 2, at element 31 it shows a mesh frame with two openings 31; for this mesh opening there is a third end portion (portion adjacent second gap 31) and a fourth end portion (portion opposite to third end portion about second gap 31) opposite to the third end portion, and another gap (second gap 31) is disposed between the third end portion and the fourth end portion).
	Regarding claim 6, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, wherein the at least one of the plurality of mesh frames further comprises a second line portion disposed between the second mesh corner and the second end portion (Oh, Fig. 2, [0061], gap 20a, mesh pattern at 20a has at the upper left of circle 20a shown in Fig. 2 a first end portion and a first line portion extending to a first mesh corner, and has at the lower right of circle 20a a second end portion and a second line portion extending to a second mesh corner with the gap 20a disposed between the first and second end portions and the first and second mesh corners; and [0052, 0055-0057] the first end portion is electrically connected to the second end portion as a sense electrode).
	The motivation is the same as in claim 1.	Regarding claim 14, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, wherein each of the plurality of first light emitting units or each of the plurality of second light emitting units comprises organic light emitting units, inorganic light emitting units, or organic-inorganic mixture light emitting units (Lee, [0094], display 20 is an organic electroluminescence display panel having OLEDs disposed on the substrate).
	Regarding claim 15, Lee as modified by Kusunoki and Oh discloses the touch 
	Regarding claim 16, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, wherein the plurality of mesh units comprise a plurality of metal mesh units (Kusunoki, [0078], e.g., silver for electrodes 23 forming metal mesh units).	The motivation is the same as in claim 1.
	Regarding claim 17, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, further comprising: a cover substrate, wherein the plurality of mesh units are disposed between the cover substrate and the insulation layer (Kusunoki, Fig. 12A, substrate 21 is a cover substrate and has mesh units formed from electrodes 23, 24, 25 disposed between the substrate 21 and insulation layer 266).	The motivation is the same as in claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kusunoki and Oh as applied to claims 1-2, 4-6, and 14-17, and further in view of Nam et al. (US 2016/0043109, hereinafter “Nam”).	Regarding claim 3, Lee as modified by Kusunoki and Oh discloses the touch display device of claim 1, but does not explicitly disclose wherein the first end portion .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Maeng et al. (US 2017/0285787) at [0100] teaches for a RGB pixel to form the green subpixel smaller than the red subpixel since the human eye is sensitive to green color).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694